DETAILED ACTION
EXAMINER’S AMENDMENT 
This application is in condition for allowance except for the presence of claims 10-20 directed to Invention II and III non-elected filed 08/05/2019 with traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 10-20 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shen Bin Wu on 01/05/2022.
The application has been amended as follow:
Claim 1 has been replaced with:
1. A semiconductor device, comprising:
a substrate having at least one electronic component therein;
a conductive layer having a plurality of lines patterns over and electrically connected to the at least one electronic component;
a passivation layer over the conductive layer; and

wherein the protruding parts vertically penetrate through the passivation layer and are electrically connected to the line patterns of the conductive layer, respectively, and
wherein each of the line patterns has a plurality of wide parts and a plurality of narrow parts arranged alternately and disposed laterally at substantially the same level, and the protruding parts of the bump structure are electrically connected to and directly above to the wide parts of the line patterns, respectively.
Claim 21 has been replaced with:
21. A semiconductor device, comprising:
a semiconductor substrate having at least one electronic component therein;
a first conductive layer comprising a plurality of vias physically connecting the at least one electronic component in one cross-section;
a second conductive layer comprising a plurality of conductive line patterns electrically connected to the first conductive layer; and
at least one bump structure electrically connected to the conductive line patterns and comprising a main part and a plurality of protruding parts each protruding out from the main part,
wherein each of the conductive line patterns has a plurality of wide parts and a plurality of narrow parts arranged alternately and disposed laterally at substantially the same level, and the protruding parts of the at least one bump structure are electrically connected to and directly above the wide parts of the conductive line patterns, respectively.
Reasons for Allowance
Claims 1-3, 5-9 and 21-26 are allowed.
Claims 10-20 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “wherein each of the line patterns has a plurality of wide parts and a plurality of narrow parts arranged alternately and disposed laterally at substantially the same level, and the protruding parts of the bump structure are electrically connected to and directly above to the wide parts of the line patterns, respectively.” in combination with the other elements of the claim.  
	Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “wherein each of the conductive line patterns has a plurality of wide parts and a plurality of narrow parts arranged alternately and disposed laterally at substantially the same level, and the protruding parts of the at least one bump structure are electrically connected to and directly above the wide parts of the conductive line patterns, respectively.” in combination with the other elements of the claim.
Dependent claims 3, 5-9 and 22-26 are allowed by virtue of their dependency. 
The closest prior art Bohr (US 2005/0133894 A1), KIM (US 2019/0206785 A1), and JEON (US 2014/0145327 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815